Per Curiam,
The averments in the affidavit of defense and in the supplement thereto as to the agreement, upon the faith of which the original note and the one in suit were made and delivered to this appellant, were sufficient to prevent the entry of judgment. The Act of April 18, 1874, P. L. 64, under which this appeal was taken, was intended to reach only cases of clear error in law in refusing judgment for want of sufficient affidavit of defense: Ætna Ins. Co. v. Confer, 158 Pa. 598; Ensign, et al., v. Kindred, 163 Pa. 638; Kidder Elevator Interlock Co. v. Muckle, 198 Pa. 388.
Appeal dismissed.